LOHR, Justice,
dissenting:
I respectfully dissent. The majority holds that the record adequately establishes that defendant Donna Forance’s plea of guilty to the 1986 speeding offense was voluntary and therefore was constitutionally sufficient. I am persuaded, however, that the record presents a question of fact on this issue and that the municipal court improperly gave conclusive effect to the defendant’s signed waiver in resolving that question. I would reverse the judgment of the district court and return the case to that court for remand to the municipal court to determine whether the defendant’s plea of guilty was voluntary.
I.
I agree with the general statements of the law set forth by the majority concerning the constitutional sufficiency of guilty pleas. A guilty plea must be voluntary in order to satisfy due process of law. E.g., Henderson v. Morgan, 426 U.S. 637, 96 S.Ct. 2253, 49 L.Ed.2d 108 (1976); Lacy v. People, 775 P.2d 1, 4 (Colo.1989). A plea may be involuntary either because the defendant does not understand the constitutional protections she is waiving or has *1112such an incomplete understanding of the charge that her plea cannot stand as an intelligent admission of guilt. Henderson, 426 U.S. at 645 n. 13, 96 S.Ct. at 2257 n. 13; Lacy, 775 P.2d at 4.1 “In order to establish that the constitutional requirement of voluntariness has been satisfied, the record as a whole must affirmatively demonstrate that the defendant understood the constitutional rights [she] was waiving and the critical elements of the crime to which the plea was tendered.” Lacy, at 4; see also People v. Wade, 708 P.2d 1366, 1368-69 (Colo.1985).
This court has previously held that the foregoing general principles for evaluating the validity of guilty pleas apply to misdemeanors and traffic offenses as well as to felonies. People v. Lesh, 668 P.2d 1362, 1367 (Colo.1983); accord Mills v. Municipal Court, 10 Cal.3d 288, 110 Cal.Rptr. 329, 515 P.2d 273 (1973); State v. Nordstrom, 331 N.W.2d 901 (Minn.1983); State v. Tweedy, 209 Neb. 649, 309 N.W.2d 94 (1981); Cleveland v. Whipkey, 29 Ohio App.2d 79, 278 N.E.2d 374 (1972); Crew v. Nelson, 88 S.D. 162, 216 N.W.2d 565 (1974). In Lesh, we held that “before accepting a plea of guilty or nolo contendere to a misdemeanor or traffic offense, the trial court must be satisfied that the defendant’s decision to acknowledge guilt has been made knowingly and understanding^.” (Emphasis in original.) Recognizing the practical realities faced by trial courts in dealing with minor offenses, however, we noted in Lesh that the constitutional requirements for accepting guilty pleas do not preclude the adoption of simplified procedures applicable to cases involving less serious offenses, so long as such procedures afford adequate protection to the constitutional interests at stake. Lesh, 668 P.2d at 1367 (citing Mills v. Municipal Court, 10 Cal.3d 288, 304-05, 110 Cal.Rptr. 329, 340-41, 515 P.2d 273, 304-05 (1973)).2
II.
Involved in the instant case is the “over-the-counter” procedure for entering guilty pleas in cases involving certain minor traffic offenses. This simplified procedure is authorized by C.M.C.R. 210(b), which permits a defendant to enter a plea and pay a prescribed fine without the need for attending an arraignment and entering a plea in open court. Nevertheless, C.M.C.R. 211 mandates that the municipal court may not accept a defendant’s guilty plea, whether entered “over-the-counter” or after a personal advisement, without first determining that the plea was voluntarily made and that the defendant was apprised of his right to trial by jury, right to counsel, and the possible penalty for the offense charged.
In evaluating the validity of Forance’s 1986 guilty plea, we must ascertain whether the record of the proceedings used to obtain the plea contains sufficient evidence to demonstrate that the defendant entered her plea voluntarily. People v. Wade, 708 P.2d 1366, 1368-69 (Colo.1985). If at the hearing on her motion to set aside the 1986 plea the defendant presented evidence sufficient to make out a prima facie case that her plea was not voluntarily made, the burden should have shifted to the prosecution to establish the constitutional validity of the guilty plea by a preponderance of the evidence. Lesh, 668 P.2d at 1368; Watkins v. People, 655 P.2d 834, 837 (Colo.1982).
*1113III.
As the majority notes and the parties concede, the acknowledgment form appearing on the back of the summons and complaint and signed by the defendant sufficiently describes the rights that are being waived by entry of a guilty plea. See maj.op. at 1109. I also agree with the majority’s analysis that the contents of the summons and complaint were adequate to advise Forance of the elements of the speeding offense with which she was charged, and that the district court erred in ruling to the contrary. See maj.op. at 1110. However, the issue is not whether Forance had adequate access to information regarding these rights and elements, but rather whether she understood them.
Based on the record before us, I would conclude that the defendant offered evidence at the hearing sufficient to establish a prima facie case that she did not understand her rights and that her guilty plea was therefore not voluntarily made. She testified that she did not read the advisement on the reverse side of the summons and complaint before signing it. As earlier noted, however, the summons and complaint contains an adequate recital of rights. It also includes an acknowledgment form, which was signed by the defendant and states as follows:
The undersigned hereby enters his her appearance, acknowledges guilt of the offense(s) charged on the reverse side of this Summons and Complaint, acknowledges that he she has read and understands the Defendant’s rights set forth above and further understands that by signing this acknowledgment he she waives all of such rights.
The record suggests no source other than a reading of the advisement form from which it could be found that the defendant understood the constitutional rights she was waiving and the critical elements of the charge to which she was pleading. This presented the trial court with conflicting evidence from which it could have found either that the defendant did or did not read and understand her rights and the elements of the offense with which she was charged. The trial court did not make such a finding but instead stated, “[defendant cannot be heard to complain she did not understand her rights when they were before her in written form, she acknowledged by her signature she had read such rights, and if she failed to so read such rights such failure was of her own volition.”3
This statement by the district court reflects an erroneous view of the law. Absent a finding based on the record as a whole that the defendant in fact understood the constitutional rights she was waiving and the critical elements of the crime to which the plea was tendered, the conviction upon which that plea was based does not meet constitutional standards. To hold otherwise renders meaningless the constitutional protections deemed applicable to all offenses, regardless of their gravity. See Lesh, 668 P.2d at 1367. '
I would reverse the judgment of the district court and remand the case to that court with directions to return it to the municipal court for a factual determination of whether the plea was voluntary and for such further proceedings as might be appropriate in light of that determination.

. This court has described the standard for measuring the constitutional validity of guilty pleas alternatively as “voluntarily made," e.g., Lacy, 775 P.2d at 4, "voluntarily and understanding^ made," e.g., People v. Chavez, 730 P.2d 321, 324 (Colo.1986); People v. Wade, 708 P.2d 1366, 1368 (Colo.1985); People v. Leonard, 673 P.2d 37, 39 (Colo.1983); and "voluntarily and knowingly made," e.g., Harshfield v. People, 697 P.2d 391, 393 (Colo.1985); Wilson v. People, 708 P.2d 792, 795 (Colo.1985). In my view the preferable formulation of the inquiry is whether the guilty plea was made "voluntarily." The term "voluntarily” encompasses the requirements that the defendant know and understand both the constitutional protections she is waiving and the true nature of the charges against her. See Henderson, 426 U.S. at 644-45, 96 S.Ct. at 2257 (referring to the relevant constitutional inquiry as whether the plea of guilty was "voluntary" in the constitutional sense).


. In People v. Lesh we upheld the procedure in Crim.P. 11(c) authorizing the entry of a guilty plea by counsel on behalf of a defendant in a non-felony case so long as the trial court assures itself by suitable means that the defendant’s plea meets constitutional standards. Lesh, 668 P.2d at 1367-68.


. The majority reads the trial court’s order as reflecting a ruling, entered ”[a]fter assessing the witness’ credibility and balancing the conflicting evidence,” that the defendant did not present a prima facie case that she did not understand her rights. Maj.op. at lili. I disagree with this interpretation. The advisement was the only source of information from which the court could have found that the defendant was informed of her rights. As the quotation to which this footnote is appended reflects, the trial judge erroneously concluded that it was irrelevant to a determination of voluntariness whether the defendant had read or understood the advisement form as long as she was capable of doing so and was given the opportunity to do so. The trial court’s general conclusions concerning the sufficiency of the evidence to present a prima facie case of involuntariness or to resolve that issue if presented must be interpreted in light of its determination that an opportunity to become informed, even if not availed of, would suffice to support a finding that the plea was voluntary.